Washer, Judge,
delivered the opinion of the court.
I think the judgment in this case is clearly for the right party. The county adopted the written contract entered into by Bonham, its road commissioner, and ought to be bound by it. By the terms of the contract Risley was to be paid as soon as he completed the bridge. The court paid him a part when he fulfilled his contract, and then nearly two years elapsed before he received any further compensation. At that time the court delivered him warrants for the principal remaining due, but refused his demand for interest.
In my opinion he was justly entitled to the interest he claimed, and the judgment will therefore be affirmed.
The other judges concur.